DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1, 4-5, 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A MEMS sensor detection device, characterized by comprising: 

          •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          the cancellation voltage generation circuit comprises: 

          a first low-pass filter used for low-pass filtering processing of the detection voltage to generate the gravity cancellation voltage. 

          a second low-pass filter used for low-pass filtering processing of the detection voltage to generate a filtered voltage; 

          a pulse generator used for generating a positive pulse when the filtered voltage exceeds a preset positive voltage and generating a negative pulse when the filtered voltage exceeds a preset negative voltage; 

          a counter used for counting pulses generated by the pulse generator within a preset time interval, adding 1 when the positive pulse is received, and subtracting 1 when the negative pulse is received; 

          a register used for storing the counting value of the counter; 

          a first digital-to-analog converter used for digital-to-analog conversion processing of the count value stored in the register so as to generate the gravity cancellation voltage.’

           The subject matter as recited above was not taught, shown, or suggested with the prior-art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852